Citation Nr: 0512253	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  97- 27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a post-
traumatic stress disorder (PTSD), from December 20, 1995 to 
March 14, 2003, and to a rating in excess of 30 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which determined that the veteran was not entitled to a 
rating in excess of 10 percent for his service-connected 
PTSD.  The case was forwarded to the Board.  In May 2003, the 
Board REMANDED to the RO for additional development.  That 
development has been completed to the extent possible, and 
the case was returned to the Board.  

During the pendency of this appeal, the RO increased the 
veteran's PTSD disability rating to 30 percent from March 14, 
2003 forward.  Because this increase does not represent the 
maximum available rating for the disability, the claim 
remains in appellate status (AB v. Brown, 6 Vet. App. 35 
(1993)) and, as the increased was not made effective from the 
date of claim, the issue is as styled on the title page of 
this decision.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence shows that prior to November 7, 
1996, the veteran's  service-connected PTSD was productive of 
more than mild social and industrial impairment; it was not 
manifested by definite or moderately large social and 
industrial impairment.

3.  The medical evidence shows that from November 7, 1996 to 
March 14, 2003, the veteran's PTSD continued to be productive 
of mild social and industrial impairment or occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; it was not 
manifested by definite or moderately large social and 
industrial impairment or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

4.  The medical evidence shows that, from March 14, 2003 
forward, the veteran's PTSD has remained productive of 
definite or moderately large industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; it has not been manifested by 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity.  


CONCLUSIONS OF LAW

1.  For the period prior to March 14, 2003, the criteria for 
a rating in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a rating in excess of 30 percent for 
PTSD from March 14, 2003 have not been met.  38 U.S.C.A. § §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. 4.130, Diagnostic Code 
9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the July 1993 and 
May 2003 Board decision; the May 1996 rating decision; the 
July 1997 Statement of the Case; the June 2002, September 
2004 and January 2005 Supplemental Statements of the Case, 
and; letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim, and complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated December 1997, December 2001 and 
February 2004 informed him of the types of evidence that 
would substantiate his claim, that he could obtain and submit 
private evidence in support of his claim, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not implemented prior to the issuance of the May 1996 RO 
decision that is the subject of this appeal.  Nonetheless, 
the Board finds that prior to the May 1996 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claim.  Thus, the Board 
finds that the veteran received VCAA notice at the required 
time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letters from the RO provided to 
the appellant do not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the letters noted 
above, the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  In a March 2005 letter, the RO informed him that his 
appeal had been certified to the Board, the RO also informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.   

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
December 1997, December 2001 and February 2004 correspondence 
and asked him to identify all medical providers who treated 
him for PTSD.  The RO has obtained all identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA psychiatric examinations in February 
1996, January 2000, March 2000 and April 2004, which included 
appropriate historical and clinical findings and were 
adequate for rating purposes.  Additionally, a VA medical 
opinion distinguishing service from nonservice-connected 
psychiatric impairment based on a review of the veteran's 
case file, was prepared in January 2005.  The Board finds 
these examinations and medical opinion, along with other 
evidence of record, provide sufficient findings upon which to 
determine whether the veteran is entitled to the assignment 
of an increased rating for PTSD.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

The veteran contends that his PTSD is more disabling than it 
is currently evaluated.  Pursuant to a March 1984 Board 
decision, service connection was granted for  PTSD and a 10 
percent rating was assigned..  During the pendency of this 
appeal, the RO increased the veteran's PTSD disability rating 
to 30 percent.

In December 20, 1995 the RO received the veteran's 
application for increased benefits for PTSD.  He alleged that 
his condition had increased in severity.  In support of his 
claim the veteran submitted a synopsis of events pertaining 
to his PTSD.  This statement was prepared by a social worked 
certified as a trauma specialist from the Institute of Crime 
and Trauma (ICT).  The ICT report was dated in January 1996.  
The representative saw the veteran weekly in a group setting 
along with other Vietnam veterans.  The representative opined 
that the veteran's PTSD rating should reflect a level of 
disability consistent with a Global Assessment of Functioning 
(GAF) score of 50.  He found that the veteran was at medium 
risk for suicide.  

The veteran was afforded a VA examination on February 1996.  
The VA examiner, who was familiar with him from a prior VA 
examination, noted that he had been married for 26 years and 
had three children.  The veteran was employed as a sheriff.  
He had held this position for 24 years.  The examiner noted 
that the veteran refused to take medication for PTSD.  He 
complained of irritability, difficulty sleeping, nightmares, 
increased startled reaction, hypervigilance, repressed anger 
and isolation.  The veteran also stated that he consumed 
approximately a six-pack of beer nightly.  The examiner found 
that he spoke coherently, presented no psychosis or  
hallucinations.  Although he was tense and seemed somewhat 
anxious, his mood was serious but not depressed.  The 
examiner diagnosed PTSD, moderately severe, and alcohol 
abuse, ongoing.  He assigned the veteran a GAF score of 75. 

The veteran was examined by the same VA examiner on January 
2000 for the purpose of evaluating his PTSD.  The examiner's 
findings were consistent with those of February 1996.  The 
veteran reported that the symptomatology associated with the 
PTSD was severe and caused him personal distress.  He also 
stated that he continued to be happily married and had no 
problems with his job.  The veteran reported intrusive 
thoughts of Vietnam along with flashbacks when he heard the 
sound of helicopters.  The examiner assigned the veteran a 
GAF score of 70.  

A VA examination report of March 2000 provided findings 
consistent with the January 2000 and February 1996 VA 
examination reports.  The examiner noted that on exploration, 
the veteran's flashbacks were better characterized as vivid 
memories.  He reported having good energy and being in good 
spirits.  Again, the veteran confirmed that his PTSD symptoms 
did not interfere with his duties as an employee.  The 
examiner gave him a GAF score of 70. 
  
Private post-service medical records showed that the veteran 
was admitted to psychiatric hospital in December 2002.  He 
complained of experiencing financial difficulties and 
conflict with his wife.  The veteran reported that after a 30 
year career as a sheriff, he had been medically retired.  He 
also stated that the had quit drinking a few weeks prior to 
his admission at the facility.  The record reflected that the 
veteran was having suicidal thoughts.  He was diagnosed with 
major depression, single episode, severe without psychotic 
features and alcohol abuse in early remission.  The report 
noted a history of PTSD.  

The veteran was again hospitalized in January 2003.  The 
diagnosis was: major depression, single episode; alcohol 
abuse in early remission, and; a personality disorder not 
otherwise specified.  After a series of conservative 
treatments were used without any results, he received electro 
shock therapy.  

A January 2004 private post-service medical report noted that 
the veteran was under medication.  He was being treated for 
major depression.  It was also found that his PTSD was fairly 
stable and he presented related symptoms on a daily basis.

On April 2004 the veteran underwent a VA examination.  
Following a review of the case file, the examiner noted two 
psychiatric hospitalizations for major depression.  At the 
time of the exam the veteran was taking a variety of anti-
depressant medications.  He was working part-time as a 
security guard.  The examiner distinguished between the PTSD 
and the depressive disorder.  Upon examination, the examiner 
found that the his  depressive disorder was more severe than 
his PTSD.  The veteran stated that he experienced a severe 
depression following his abstinence from alcohol.  He 
reported feeling socially isolated and sleeping in excess, 
symptoms, which he attributed to the PTSD.  The veteran 
related that he had recently medically retired from his 
employment.  He added that he had a rewarding career with his 
former employer and that his PTSD had not interfered with his 
employment.  The veteran restated that his PTSD and alcohol 
use had not interfered with his parenting.  He continued to 
be married.  The examiner diagnosed the veteran with: major 
depression, with a GAF score of 48; PTSD, mild with a GAF 
score of 62, and; a history of alcohol abuse with a GAF score 
of 65.

In October 2004 the veteran submitted a statement in support 
of his claim, wherein he stated that the his depressive 
disorder and the PTSD were inexplicably intertwined, and as 
such, the overall symptomatology should be taken into 
account.  The veteran also submitted a private post-service 
medical statement dated in November 2004.  The private 
physician had treated the veteran in March 2003.  She noted 
that he experienced many PTSD symptoms on a daily basis and 
that the PTSD affected the veteran's moods.  She stated that 
many of the veteran's depressive symptoms resulted from the 
PTSD and that it would be nearly impossible to determine 
whether the veteran would suffer from a depressive disorder 
were it not for the PTSD.

Following the medical statement of November 2004, the RO 
submitted the file to a VA psychiatrist to address whether 
the veteran's symptoms from the PTSD could be distinguished 
from those attributable to the depressive disorder.  After a 
through review of the veteran's case file, the VA 
psychiatrist noted that out of the many physicians who had 
examined and treated the veteran for a psychiatric condition, 
only the physician who submitted the November 2004 statement 
had associated the diagnosis and symptoms of PTSD to his 
recent major depression. The VA psychiatrist noted that the 
veteran's psychiatric hospitalization records showed a 
diagnosis and treatment for major depression.  Treatment 
records for the veteran's depressive episode showed a history 
of PTSD, but PTSD was not included in the diagnosis for 
treatment purposes.  The VA psychiatrist agreed with the VA 
examination report of April 2004 in that the symptoms of PTSD 
could be disassociated from those of depression.  
Accordingly, a separate diagnosis of PTSD with a GAF score of 
62 was assigned.  

Law and Regulations 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

PTSD is rated under 38 C.F.R., Part 4, Diagnostic Code 9411.  
By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130.  Because this 
change took effect during the pendency of the appellant's 
appeal, both the former and the revised criteria will be 
considered in evaluating the appellant's service- connected 
PTSD.  However, the new regulations cannot be applied prior 
to their effective date.  38 U.S.C.A. § 5110 (West 2002). 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Under the old rating criteria, the evaluation for the 
appellant's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability. 38 
C.F.R. §§ 4.129, 4.130 (1996).   A 10 percent evaluation is 
warranted for less than criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996).

A 30 percent disability rating for PTSD was assigned when 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
the psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment.  Id.  In 
Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals (hereinafter, "the Court")) 
stated that the term "definite" in 38 C.F.R. § 4.132 (1996) 
was "qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more that moderate but less than rather large."  59 Fed. 
Reg. 4752 (1994), VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c) (West 2002).

A 50 percent evaluation is for application where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired; or by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id.

Under the revised criteria, the General Rating Formula for 
Mental Disorders is as follows:

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
regarding post-traumatic stress syndrome (PTSD), a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent disability rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The next highest rating of 70 percent is 
warranted only when the veteran experiences occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b). 

The Court of Appeals for Veterans' Claims has held that, 
under the duty to assist, where there are service-connected 
and nonservice-connected disabilities affecting the same 
bodily part or system, medical evidence is required to permit 
the Board and adjudicators to determine the degree of 
disability attributable to the service-connected as opposed 
to the nonservice-connected disorder.  See Waddell v. Brown, 
5 Vet. App. 454 (1993).  However, when it is not possible to 
separate the effects of a non- service-connected condition 
from those of a service-connected disorder, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service- connected disability. See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Analysis 

The veteran contends that he is entitled to a rating in 
excess of 10 percent for PTSD prior to March 14, 2003, and to 
an evaluation higher than 30 percent from that date forward, 
for his service-connected PTSD.  The Board notes at the 
outset that, while a lay witness can report what he 
experiences, the extent of a disability or whether there are 
certain manifestations, required for a higher evaluation, 
raise medical questions which require the competent opinion 
of a medical professional.  See 38 C.F.R. § 3.159(a) (2004).  
Therefore, while the veteran may, as a lay witness, believe 
that his PTSD is so disabling that it warrants a higher 
rating, the actual rating depends on whether trained medical 
professionals find the manifestations required for a higher 
rating under the rating criteria.  

The veteran claims that all of his psychiatric symptoms, to 
include those associated with his depressive disorder, should 
be considered in assigning a rating for the PTSD.  In support 
of his claim the veteran submitted a November 2004 statement 
from a private physician, wherein the clinician opined that 
the veteran's depressive symptoms resulted from PTSD and that 
it would be nearly impossible to determine whether the 
veteran would suffer from a depressive disorder were it not 
for the PTSD.  Service connection is in effect for PTSD but 
not a separate depressive disorder, diagnosed on numerous 
occasions as major depression.  The Board observes that the 
evidence of record shows that the appellant has been 
hospitalized several times in recent years due to major 
depression and that, although the physicians noted a history 
of PTSD, it was not included as a primary diagnosis in the 
medical reports.  Moreover, the VA examiner who examined the 
veteran in April 2004 distinguished between the veteran's 
PTSD and his major depression.  The examiner found that the 
veteran's major depression was more severe than his PTSD, and 
that the former appeared to have surfaced following the 
veteran's cessation of alcohol abuse, along with his medical 
retirement from a 30-year career as a sheriff.  At the April 
2004 examination and at all prior VA examinations, the 
veteran expressed that he had a rewarding career as a sheriff 
and that his PTSD had not interfered with his employment or 
parenting.  Accordingly, the VA examiner indicated that there 
was a distinction between the veteran's PTSD and his major 
depression.  Additionally, following the submission of the 
November 2004 private medical statement, and in consideration 
thereof along with the veteran's medical records, a VA 
psychiatrist provided a medical opinion that the VA examiner 
who performed the April 2004 examination report was correct 
in that the symptoms of PTSD could be disassociated from 
those caused by the depression.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . .  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Wensch v. Principi, 15 Vet. App. 
362, 367 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board finds the opinions of the VA psychiatrists, when 
considered together, are more persuasive than that of the 
private physician because, unlike the latter, it was based 
upon a review of the relevant evidence in the claims file.  
The psychiatrist who proffered the opinion in January 2005 
summarized all of the relevant evidence and provided a 
rationale for the opinion.  The Board is cognizant that some 
of the criteria for rating PTSD includes symptoms of 
depression but, in this case, the veteran has a separate 
psychiatric diagnosis, major depression.  He has been 
hospitalized on several occasions for acute episodes of major 
depression in recent years.  As the weight of the evidence 
supports a finding of two separate and distinct diagnoses, 
with separate GAF scores, the Board will consider only the 
appellant's PTSD related symptoms and GAF scores, as 
determined by the VA psychiatrists, in assigning a rating for 
his PTSD.  Waddell, supra.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).  

The January 1996 report from the social worker from ICT 
provided the opinion that the veteran's disability should be 
rated higher than 10 percent.  While he is not a 
psychiatrist, it is apparent that the social worker is 
certified as a trauma specialist.  By contrast, a VA 
psychiatrist found, based upon an examination of the veteran 
and review of his case file in February of 1996, that his 
PTSD was moderately severe but he assigned a GAF score of 75, 
which is consistent with mild psychiatric impairment.  The VA 
examiner noted that the veteran had a stable marriage and 
career of 24 years.  He presented subjective complaints of 
irritability, difficulty sleeping, nightmares, increased 
startled reaction, hypervigilance, repressed anger and 
isolation.  The veteran also stated that he consumed 
approximately a six-pack of beer nightly.  Despite the fact 
that he refused to take medication to treat his PTSD, the 
examiner found that the veteran spoke coherently, presented 
no psychosis or  hallucinations, he was tense and seemed 
somewhat anxious, and his mood was serious but not depressed.  
The Board finds that the examination report, when viewed in 
its entirety, supports the GAF score.

Here the preponderance of the evidence is against a finding 
of more than mild social and industrial impairment prior to 
November 7, 1996.  Therefore, the next highest rating of 30 
percent for PTSD is not warranted for the first period of 
time at issue. 

The medical evidence shows that from November 7, 1996 to 
March 14, 2003, the service-connected PTSD was symptomatic, 
to include irritability, difficulty sleeping, nightmares, 
increased startled reaction, hypervigilance, repressed anger 
and isolation, along with some social impairment.  Other than 
these complaints, however, there is no indication that the 
veteran's mental health had deteriorated as a result of the 
PTSD.  In January 2000 and March 2000 two different VA 
examiners evaluated the veteran's PTSD provided GAF scores of 
70.  Although during this period the veteran was hospitalized 
for psychiatric treatment, as noted above, this was due to 
the nonservice-connected major depression rather than  PTSD.  
The preponderance of the evidence is against a finding of 
definite or moderate large social and industrial impairment 
or occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks during this period of 
time.  Therefore, a rating in excess of 10 percent (or the 
next highest rating of 30 percent), for the period between 
November 7, 1996 to March 14, 2003, is not warranted.

Private post-service medical records from March 14, 2003 
provided diagnoses of major depression and PTSD.  At the time 
the veteran presented complaints of PTSD symptoms such as 
startled response, hypervigilence and flashbacks.  At the VA 
examination of April 2004, the veteran was assigned an 
overall GAF score of 48 and a GAF score of 62 for PTSD.  In 
September 2004 the RO decided to increase the veteran's 
rating for PTSD from 10 percent to 30 percent.  The criteria 
for the next higher evaluation, 50 percent, require either 
considerable social and industrial impairment or that there 
be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
recent examinations do not show any of these manifestations.  
There is evidence of flattened affect, however, this is 
within the disturbances of motivation and mood contemplated 
by the current 30 percent rating.  The symptoms do not 
approximate those associated with the 50 percent rating under 
the old or current rating criteria.  38 C.F.R. § 4.7.

In adjudicating the issue of whether a rating in excess of 30 
percent is warranted after March 14, 2003, the veteran's 
post-service VA treatment reports and the November 2004 
private medical statement were considered.  The PTSD symptoms 
that the clinicians noted in the veteran's post-service 
private treatment records were confirmed by subsequent a VA 
psychiatric examination.  The veteran displayed symptoms 
consistent with PTSD, such as excessively started, intrusive 
thoughts about Vietnam, as well as nightmares.  However, 
during the VA examination of April 2004, the veteran was able 
to converse well.  The VA examiner also noted that the 
veteran's thinking was logical and his memory was found to be 
good.  While he has complained of being socially avoidant, 
the veteran reported having good relations with his family.  
The veteran reported that had been married for 34 years and 
had enjoyed a rewarding career as a sheriff for 30 years 
until he medically retired for reasons not related to the 
service-connected PTSD.   

The VA examiners who have evaluated the veteran have 
concluded that his level of impairment as a result of the 
PTSD ranged from mild to moderately disabling.  There is no 
evidence showing that his condition has deteriorated to a 
degree that would warrant a rating in excess of 30 percent 
after March 14, 2003.  As noted in the private post-service 
medical reports, the veteran's PTSD appears to be stable.  

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  
However, in this case, aside from the finding that the 
veteran does not have the examples of symptoms characteristic 
for a rating in excess of 30 percent, his GAF scores of 75, 
70 and 62 reported in recent years are also not indicative of 
such a rating.  As noted above, a score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers) Carpenter, supra; Richard, supra.  The veteran's GAF 
scores of 75, 70 and 62 are clearly not consistent with more 
than definite social and industrial impairment or more than 
such impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, within the meaning of the cited legal authority.

The recent examination reports by a trained medical 
professional provide the most probative evidence as to the 
extent of the current PTSD disability.  These reports 
demonstrate, by a preponderance of the evidence, that the 
disability does not approximate any applicable criteria for a 
higher rating.  38 C.F.R. § 4.7.  Consequently, the rating in 
excess of 30 percent is not warranted after March 14, 2003.    

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected PTSD has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for PTSD, 
from December 20, 1995 to March 14, 2003, and to a rating in 
excess of 30 percent thereafter, is denied.


	                        
____________________________________________
	R.  F.  WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


